Citation Nr: 1810595	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-19 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a sleep disorder condition, to include obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1985 to May 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge Program.  Original jurisdiction is currently with the RO in Detroit, Michigan.

FINDINGS OF FACT

There is a balance of evidence on whether the Veteran's obstructive sleep apnea had its onset in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.26(a) (2017).  As the Board is granting the benefits sought by the Veteran on appeal, any error with respect to VA's duty to notify or assist does not prejudice the Veteran and need not be discussed.  

II. Analysis 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires the following:  (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Here, the Veteran contends that he is entitled to service connection for his obstructive sleep apnea (OSA) because he presented with symptoms in service and was subsequently diagnosed with OSA shortly after his retirement from active service.  The medical evidence of record reflects that the Veteran has a diagnosis of mild obstructive sleep apnea syndrome, and therefore, a current disability has been shown.  Furthermore, service treatment records from the Veteran's period of active service reflect that the Veteran reported symptoms of snoring in service.  A March 2012 note in the Veteran's service treatment records reflects that the Veteran presented with OSA symptoms and was diagnosed with snoring and a sleep disorder.  He was then referred for an OSA assessment.  This assessment appears to have been accomplished in July 2013, after the Veteran's service retirement and it established he had mild OSA.  

Given this sequence of events, a reasonable conclusion is that the OSA had its onset in service.  In this regard, the Board acknowledges the opinion by a VA nurse practitioner who concluded in May 2014 the Veteran's OSA was unlikely related to service.  However she did not address or acknowledge the proximity in time between the Veteran's in-service complaints and subsequent diagnosis.  Likewise, when she attributed the condition to the Veteran's weight gain, she did not address the obvious fact this gain occurred during the Veteran's 27 year service career, (where he seems to have put on approximately 15 pounds), rather than during the relatively few months between service retirement and the OSA diagnosis, when his weight appears to have remained essentially the same.  In view of these facts, it does not appear the nurse's conclusion reasonably follows from the evidence she reports.  As such, the Board considers the evidence at least in relative balance on the question of whether OSA was incurred in service.  Resolving that reasonable doubt in favor of the Veteran, his claim is granted.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


